Price, J.,
delivered the opinion of the court.
Jones was a merchant doing a general mercantile business in the town of Courtland. Mrs. Emma O. Johnson was the wife of H. M. Johnson, who managed and cultivated his wife’s plantation during the year 1890, when the account sued on was made by H. M. Johnson with Jones for plantation and family supplies. There was no contract between Johnson and wife in evidence as to the farming operations. The husband, with the wife’s means, had carried on her farming operations for a period of several years; and Jones had for several years sold family and plantation supplies, and charged them on his books to H. M. Johnson. H. M. Johnson was insolvent, and Jones had no notice that the husband was farming on his own account. Eor the years 1898 and 1899 the husband had gathered the crops from the plantation, and applied them to the account, without objection on the part of his wife, who lived in the town of Courtland, and was often in and about the store and purr chased a portion of the goods, and had knowledge of the transactions. Statements of the account were rendered from time to time, in which the goods were charged to both husband and wife. The undisputed testimony was that the credit was extended to Mrs. Johnson, and that Jones looked to her for payment. Johnson had wage hands making the crop, and they were fed from his table. The defendant introduced no testi*486mony. From a judgment of $159.79, Mrs. Johnson appeals to this court.
Counsel for appellant relies upon Porter et al. v. Staten, 64 Miss., 421, 1 South., 487. In that case the wife was held liable as an undisclosed principal, and her liability limited to the debts contracted for the purpose of carrying on the business in which her means (the plantation) was used. But in this case the wife does not occupy the position of an undisclosed principal, but was known to be the owner of the farm, and the credit was extended to her, the husband being insolvent. Under section 2293, Code 1892, the wife is liable for supplies sold to the husband when he takes charge of her plantation as her agent, and makes crops upon it and buys supplies without any contract with her as provided in the section, changing the agency thus created. Within the scope of such agency are embraced family supplies. Gross v. Pigg, 73 Miss., 286, 19 South., 235. As the wife is under no disability to contract, she may, by her conduct or course of dealing, and through the agency of her husband, extend her liability beyond the scope of sections 2293 of the Code of 1892. Ross v. Baldwin et al., 65 Miss., 570, 5 South., 111.

Affirmed.